925 F.2d 487
288 U.S.App.D.C. 256
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.ARKLA ENERGY RESOURCES, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Williams Natural Gas Company, et al., Intervenors.
Nos. 89-1787, 90-1130 and 90-1131.
United States Court of Appeals, District of Columbia Circuit.
Jan. 25, 1991.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG and CLARENCE THOMAS, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of respondent's motion for remand and petitioner's motion to govern further proceedings and to set briefing schedule and opposition to respondent's motion for remand, it is


2
ORDERED that the motion for remand be granted.  It is


3
FURTHER ORDERED that the motion to set a briefing schedule be denied.  It is


4
FURTHER ORDERED that the remaining motions be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.